 Case 8:21-cv-01353-CEH Document 12 Filed 08/26/21 Page 1 of 3 PageID 8241




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

THOMAS E. LEITER, MATTHEW T.
LEITER, THE LEITER GROUP, LLC,
BEACON HOMES OF FLORIDA,
LLC and LEITER GROUP
ATTORNEYS AND COUNSELORS,
P.C.,

      Appellants,

v.                                                        Case No: 8:21-cv-1353-CEH

MARK CRAMER, JAMES M.
GRANT, WILLIAM TOMPKINS,
JANET K. O’NEILL, CENTRAL
PROPERTY DEVELOPMENT, INC.,
THE SOUTHBY PARTNERSHIP,
LTD., MICHAEL MAHONEY and
D.J. MAHONEY CO.,

      Appellees.
___________________________________/

                                      ORDER

      This matter comes before the Court on Appellants Thomas E. Leiter, Matthew

T. Leiter, The Leiter Group, LLC, Beacon Homes of Florida, LLC, and Leiter Group

Attorneys and Counselors, P.C.’s Unopposed Motion to Consolidate (Doc. 11), filed

on August 13, 2021. In the motion, Appellants request this bankruptcy appeal be

consolidated with a related appeal as it involves the same common questions of fact

and law, same parties, factual record, and issues appealed as the appeal in case number

8:18-cv-01026-CEH (“the Related Case”), pending in this Court. Appellants seek an

order consolidating Thomas Leiter, et al. v. Mark Cramer, et al., Case No. 8:21-cv-1353-
     Case 8:21-cv-01353-CEH Document 12 Filed 08/26/21 Page 2 of 3 PageID 8242




CEH, with Mark Cramer., et al. v. Thomas Leiter, et al., Case No. 8:18-cv-1026-CEH.

Additionally, Appellants seek a stay of deadlines in this appeal pending consolidation

so the parties can seek clarification as to the briefing deadlines in the Related Case.

The motion is unopposed.

         A court may consolidate the related appeals of different parties. See M.D. Fla.

Local Rule 1.07(b); see also Fed. R. Bankr. P. 8013. Here, the appeals arise from

Findings of Fact and Conclusions of Law entered following the same trial in Adversary

Proceeding No. 8:12-ap-999. The appeals involve the same parties and factual record

and the issues in each appeal are the same or closely related. Therefore, consolidation

of the matters will conserve resources and promote judicial economy. Accordingly, it

is

         ORDERED:

         1.    Appellants Thomas Leiter, Matthew T. Leiter, The Leiter Group, LLC,

Beacon Homes of Florida, LLC, and Leiter Group Attorneys and Counselors, P.C.’s

Unopposed Motion to Consolidate (Doc. 11) is GRANTED.

         2.    Case Nos. 8:21-cv-1353-CEH and 8:18-cv-1026-CEH are hereby

consolidated for all purposes, including briefing and oral argument.

         3.    The Clerk is hereby directed to consolidate Case Nos. 8:21-cv-1353-CEH

and 8:18-cv-1026-CEH. For purposes of consolidation, the lead case will be 8:18-cv-

1026-CEH. All subsequent filings shall be made in the lead case.




                                            2
 Case 8:21-cv-01353-CEH Document 12 Filed 08/26/21 Page 3 of 3 PageID 8243




      4.    The Clerk is further directed to administratively close Case No. 8:21-cv-

1353-CEH.

      DONE AND ORDERED in Tampa, Florida on August 26, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                         3
